Citation Nr: 0123036	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  00-18 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for status post 
stomach resection, residuals of duodenal ulcer, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, wherein the RO denied the veteran's claim for 
an increased evaluation for status post stomach resection, 
residuals of duodenal ulcer.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  Status post stomach resection, residuals of duodenal 
ulcer, is manifested by anemia,  weight loss, and dumping 
syndrome and results in no more than moderately severe 
impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent efor status 
post stomach resection, residuals duodenal ulcer have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4. 
114, Diagnostic Codes 7305, 7308 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

Although the RO did not have the benefit of the explicit 
provisions of the VCAA, the veteran was given notice in the 
July 2000 statement of the case of the relevant laws and 
regulations, and provided the precise language of all of the 
criteria for the diagnostic code under which his disability 
is evaluated.  As a result, the veteran has been fully 
informed of what additional evidence and information is 
required with regard to his claim.  The veteran and was 
afforded a personal hearing that was held in November 2000.  
A transcript of that hearing has been associated with the 
file.  The veteran indicated that he received treatment at 
the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania.  
The RO has developed the claim by obtaining these medical 
records, which have been associated with the file.  
Furthermore, the findings of a November 1999 VA examination 
have been associated with the file.  The factual development 
in this case that is reflected in the record indicates no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating the claim.  38 U.S.C.A. 
§ 5103A; see Dela Cruz v. Principi, No. 99-158 (U.S. Vet. 
App. Aug. 21, 2001)).

Factual Background

Service connection for a duodenal ulcer was established in a 
March 1944 rating decision and a 10 percent evaluation was 
assigned based on the level of disability at that time.

In October 1954 the veteran underwent a vagotomy and 
hemigastrectomy.  A January 1955 rating decision increased 
the evaluation to 40 percent where it has remained ever 
since.

In September 1999 the veteran filed a claim for an increased 
evaluation for status post stomach resection, residuals of 
duodenal ulcer.

Progress notes from a VAMC show that the veteran complained 
of dizziness and tiredness in March 1999.  May 1999 progress 
notes indicate his weight was 144.5 pounds.  He complained of 
worsening and persistent lightheadedness.  In August 1999 his 
complaints had not changed.  His weight was noted to be 140 
pounds.  Progress notes dated in September 1999 indicate the 
veteran weighed 137 pounds.  He complained that his dizziness 
worsened when he stood up from a sitting or lying down 
position.  He indicated that he felt tired and that he 
frequently went to sleep in the afternoon and did not awaken 
until the morning.  He admitted that he experienced some 
double vision when he looked up.

The veteran underwent a VA examination in November 1999.  He 
indicated that he often had reflux of bile and denied 
vomiting, or dysphagia, hematemesis, melena, or hematochezia.  
He was not on any treatment for his stomach and took nothing 
for his frequent episodes of diarrhea.  He reported episodes 
of lightheadedness and dizziness that he attributed to a 
stroke, and he suffered from diarrhea of undigested food, 
which he passed within thirty minutes to one hour of eating 
despite attempts to eat small, frequent meals.  He denied 
episodes of constipation, but admitted to abdominal cramping 
when he ate too much or bent over.  The veteran's weight was 
145 pounds.  Although the veteran stated that this was an 
increase of his normal weight of 137 to 139 pounds, the 
examiner indicated in the report that a Neurological 
Department progress note stated that the veteran had lost 
twenty pounds in the last year.  Hemoglobin and hematocrit 
reported in August 1999 was 13.2 and 42.4, respectively, with 
an MCV of 65.  There was pain and tenderness to palpation in 
both the epigastric area and the right, lower quadrant.  The 
impression was that the veteran had dumping syndrome.

January 2000 progress notes from the Pittsburgh VAMC show the 
veteran complained of a history of difficulty swallowing 
liquids when not in an upright position.  Examination 
revealed swallowing function within normal limits.  His 
weight was 150 pounds and height was 5 feet and 11 inches.  
In June and July 2000 his weight remained at 150 pounds and 
his energy seemed to have improved.  It was noted that there 
was recent documentation of iron deficiency of unknown 
etiology.  In November 2000 he was evaluated for persistent 
diplopia on upgaze and chronic fatigue.  It was noted that 
the veteran's B12 level had fallen and that he had microcytic 
anemia.

The veteran testified at a personal hearing in November 2000.  
He stated that he had abdominal cramps and passed 90% of his 
food in his stool.  He also stated that he had not been 
forthcoming with all of his complaints when examined in the 
past because he did not like going to the hospital.

Analysis

The veteran contends the RO erred by failing to increase the 
evaluation of his service-connected status post stomach 
resection, residuals of duodenal ulcer.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
38 C.F.R. § 4.20 (2000).

The Board has considered the Diagnostic Codes under which the 
veteran's disability might be evaluated.  Under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305, a 60 percent rating is merited 
for severe duodenal ulcer disease manifested by pain only 
partially relieved by standard ulcer therapy, with periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating is 
assigned for moderately severe duodenal ulcer disease shown 
to be less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year. This Code would not 
provide the veteran with a higher evaluation because the 
veteran has no evidence of pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive definite impairment of health.  The 
evidence shows that at the time of the November 1999 VA 
examination he denied vomiting, hematemesis, and melena.  In 
addition, since he indicated he was not under any treatment 
for his stomach it cannot be said that any pain he 
experienced was partially relieved by standard ulcer therapy.

Under 38 C.F.R. § 4.114, Diagnostic Code 7308, 
postgastrectomy syndromes, a 60 percent rating is assigned 
for severe impairment; associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  A 40 
percent rating is warranted with moderate impairment shown by 
less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  The Code the veteran's disability 
is more appropriate evaluated under and is currently 
evaluated under is Diagnostic Code 7308, postgastrectomy 
syndromes.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  

Evidence from the Pittsburgh VAMC shows the veteran was 
anemic and had deficiencies of iron and B12.  The VA 
examination report records his complaints including frequent 
episodes of diarrhea and the physician's impression was that 
the veteran had dumping syndrome.  Although the medical 
records did not consistently report the veteran's weight to 
give a clear picture of his weight pattern, there is evidence 
that he had experienced significant weight loss, although it 
has been stable for several months.  VA medical records from 
May 1999 to July 2000 show that the veteran's weight 
fluctuated between 137 and 150 pounds.  
The veteran has not been shown to experience sweating or 
circulatory disturbances after meals.  Nor does he presently 
suffer from weight loss compatible with malnutrition.  The 
Board views the evidence of  diarrhea, anemia, , dumping 
syndrome, and epigastric episodes consistent with the 
criteria of 40 percent evaluation, and no more.  A higher 
rating is not warranted. 

ORDER

Entitlement to an increased rating for status post stomach 
resection, residuals of duodenal ulcer is denied. 



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals




 

